[Cite as State v. Fields, 2017-Ohio-7745.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee                       :   C.A. CASE NO. 2016-CA-76
                                                   :
 v.                                                :   T.C. NOS. 15-CR-642; 16-CR-193
                                                   :
 TACOTA FIELDS                                     :   (Criminal Appeal from
                                                   :    Common Pleas Court)
          Defendant-Appellant                      :
                                                   :

                                              ...........

                                             OPINION

              Rendered on the ___22nd __ day of _____September_____, 2017.

                                              ...........

ANDREW P. PICKERING, Atty. Reg. No. 0068770, Assistant Prosecuting Attorney, 50
E. Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

MARK WIECZOREK, Atty. Reg. No. 0082916, 9415 Montgomery Road, Suite D,
Cincinnati, Ohio 45242
      Attorney for Defendant-Appellant

                                             .............

FROELICH, J.

        {¶ 1} After his two criminal cases were consolidated for trial in the Clark County

Court of Common Pleas, Tacota Fields was found guilty by a jury of murder with a firearm

specification, felony murder with a firearm specification, tampering with evidence,

felonious assault, and improperly discharging a firearm at or into a habitation. Fields
                                                                                          -2-


was acquitted of discharging a firearm on or near prohibited premises. After merging

several charges for sentencing, the trial court imposed an aggregate 32 years to life in

prison.

       {¶ 2} Fields appeals from his convictions, claiming that his convictions were based

on insufficient evidence and were against the manifest weight of the evidence and that

cumulative errors deprived him of a fair trial. For the following reasons, the trial court’s

judgment will be affirmed.

                                   I. Evidence at Trial

       {¶ 3} The charges against Fields arose out of three separate incidents in August

2013. The two murder charges, the felonious assault charge, and the tampering with

evidence charge stemmed from the shooting death of Schuyler Mollett on August 8, 2013;

Fields was indicted on those four charges in Case No. 15CR642. The other two charges,

indicted in Case No. 16CR193, were based on allegations that Fields fired multiple gun

shots at two different locations in Springfield, Ohio, on August 2, 2013. The State alleged

that Fields shot at a residence (Count One) and a church on Springfield-Jamestown Road

(Count Two). Fields was acquitted of the charge related to the church, and we will not

discuss the evidence related to that charge.

       {¶ 4} The State presented 40 witnesses at trial. They can be generally grouped

as eyewitnesses to the shootings, Mollett’s friends, Fields’s friends, law enforcement

officers, and experts from the Montgomery County Coroner’s Office and the Bureau of

Criminal Investigation. The State’s evidence at trial established the following facts.

                         A. Events Leading Up to the Shootings

       {¶ 5} In 2013, Fields had a group of friends, which included Dustin Frey, Elijah Hall,
                                                                                      -3-


Kevin Simpson, Brandon Joseph, Josh Dalton, and Ryan McDonald. Frey testified that

the group would hang out, go bowling, and shoot guns at a farmhouse in Yellow Springs.

      {¶ 6} Fields was in a romantic relationship with Hailey Wright. Hall and Simpson

testified that Fields would complain that Wright had cheated on him (Fields), that Wright

would lie to him, and that she would hang around people that Fields did not like. During

the relevant time period, Fields lived with Wright and Frey.

      {¶ 7} Schuyler Mollett also had a close group of friends, who called themselves the

Ratchet Clique. The group consisted of Mollett, Joseph Litteral, Darren Milo, Bryant

Mollett (Schuyler Mollett’s cousin), and Justin Robothom.      One of the friends also

included Jeremy, who was then about 16 years old. Tiffany Ogle, who lived with Mollett

on Stanton Street, described the group as “friends who hung out and played pool.”

      {¶ 8} In March 2013, Fields and his friends were at Forest Lake, a campground

with a pool hall located west of Springfield. There, an argument ensued between Fields’s

group and the Ratchet Clique, particularly between Fields and Jeremy.                The

confrontation ended when the owner of Forest Lake kicked out both groups.

      {¶ 9} Both groups relocated to a Wal-Mart in Springfield. There, Fields “went

after” Jeremy and knocked Jeremy down. In response, Robothom punched Fields in the

face, and Fields ran away. Other members of the groups also fought; Frey “got jumped”

and four or five Ratchets hit him while he was on the ground. The altercation broke up

within five to ten minutes, after someone shouted that the police had been called.

      {¶ 10} A third altercation between the groups occurred later that night, because

Fields wanted to fight Robothom, who had punched him at Wal-Mart. While driving

around, members of Fields’s group saw a vehicle with Ratchet Clique members, and
                                                                                       -4-


Fields and his friends followed the vehicle to Bryant Mollett’s residence on Light Street.

Fields and Robothom started to fight, and they wrestled on the ground. When Fields

was on top of Robothom, Litteral (a Ratchet) kicked Fields in the face, rendering Fields

unconscious. Fields’s brother approached the groups with a large assault rifle, asking

who had kicked Fields. The Ratchet Clique ran into Bryant’s residence. The police and

an ambulance later arrived and took Fields to the hospital. Frey testified that Fields

would get later upset whenever anyone mentioned the March 2013 fight.

      {¶ 11} Sometime after the March 2013 altercations, Fields and Frey went to Troy,

where Fields purchased a two-tone black and green 9mm handgun. Fields kept the gun

in his truck, a blue GMC Sonoma with HD headlights and graphics on the side.

                        B. Shooting of the Hoefers’ Residence

      {¶ 12} In August 2013, Brandy Hoefer had a residence on East McCreight Avenue

in Springfield. She lived there with her sister, Katelyn, her mother, her boyfriend, and

her son. The Hoefers’ residence was diagonally across the street from the home where

Fields, Wright, and Frey resided.

      {¶ 13} Katelyn Hoefer and Hailey Wright were friends. Wright testified that Fields

did not want Wright to be friends with Katelyn due to a past relationship he had with

Katelyn. By August 2013, Wright would come by Katelyn’s home “all the time.” Katelyn

indicated that Wright and Fields were dating when she (Katelyn) first met Wright, but

Wright’s relationship with Fields was “on and off.” Katelyn testified that Wright would

“sometimes” come by when she was having problems “in her relationship.” Katelyn

stated that Fields came to the Hoefers’ residence once during a party, saw Wright in the

basement with others, and left; Wright testified that Fields was angry to find her smoking
                                                                                          -5-


there, and she ran after him. Fields was also angry at Katelyn’s boyfriend, who had once

hit Wright.

       {¶ 14} Wright testified that one night in early August 2013, Fields told her that he

was going to the gym. After he left, Wright heard gunshots, but did not investigate.

When Fields returned a couple hours later, Wright told Fields about the gunshots she had

heard. Fields responded that he had done it, because Wright was “hanging out over

there all the time.”

       {¶ 15} Betty Lynne Herzog was friends with Brandy Hoefer and was at Brandy’s

home nearly every day. On the night of August 2, 2013, Brandy had gone to a nearby

Walgreens store, and Herzog and another friend of Brandy were at Brandy’s home,

waiting for Brandy to return. Herzog looked out the front door to see if Brandy were

coming, and then decided to sit on a couch in the front living room to wait. Shortly after

sitting down, three bullets came through the front storm door and “three or four more

shots” came after that. Herzog went back to the front door, but did not see anyone.

Herzog called the police.

       {¶ 16} Officer Andrew Bronsord responded to the Hoefers’ address. The officer

observed two bullet holes in the storm door and bullet holes in the front of the house.

Bullets struck interior walls, a couch, and a playpen. Officer Bronsord recovered a bullet

from behind the couch. Officer Jerome Klark later responded to the Hoefers’ address

and collected a partial full metal jacket from under the front window of the residence.

                            C. Shooting of Schuyler Mollett

       {¶ 17} During the evening of August 8, 2013, Wright and Fields drove in Fields’s

truck to an auto parts store to get a steering wheel cover. On the way home, Wright
                                                                                          -6-


thought she saw Katelyn’s boyfriend, the man who had hit her. Fields turned around at

a gas station and drove back toward the man, who was heading toward a church at

Stanton Avenue and North Limestone Street.1 Upon a second look, Wright saw that she

was mistaken. However, according to Wright, Fields “was pissed * * * and said he knew

who it was.” Fields turned onto Stanton and parked a short distance from the church.

Wright and Fields both exited the vehicle. Fields told Wright to go home if she heard

anything. Wright testified that Fields walked toward the church.

       {¶ 18} Wright got in the driver’s seat of Fields’s truck. Soon after, she heard

several gunshots. Thinking Fields might have been shot, Wright drove down a street

and an alley toward the church’s parking lot. Wright saw “the dead body,” who she

recognized as the person they had just seen while driving. Wright testified that she “sped

home,” driving down Stanton Avenue. She did not see Fields on her way home.

       {¶ 19} When Wright arrived at her home, she told Frey that Fields had shot

somebody.     Frey testified that Fields came home about five minutes after Wright.

Wright described Fields as shirtless, sweaty, and “bent over with his hands on his knees

with the gun sticking out of the back of his pants.” Frey similarly testified that Fields was

breathless and was not wearing a shirt. Fields told Wright that they “had to get out of

town.” Fields gave the two-tone 9mm gun to Frey, who put it in his trunk. Fields took

the battery out of his cell phone, packed a bag, and left with Wright. Wright testified that



1
  North Limestone Street, Stanton Avenue, Mason Street, and East Madison Avenue
make a rectangle. Limestone Street runs north-south, as does Mason Street to the east.
Stanton Avenue runs east-west, as does East Madison Avenue to the north. Within this
rectangle, an alley runs east-west and another runs north-south, creating four quadrants.
The church sits in the southwest quadrant, and its parking lot abuts all of the east-west
alley and a portion of the north-south alley that create that quadrant.
                                                                                          -7-


Fields stayed on the floorboard of the passenger seat as she drove.

       {¶ 20} Fields and Wright went to Fields’s mother’s home in Xenia, where they

stayed overnight. Wright testified that Fields “made up a story and tried to get me to go

over it multiple times just in case we got caught.” Wright testified that, about a week after

the shooting, Fields confessed to Wright that he had shot Mollett over “the whole issue

from Forest Lake.” Fields had stated to Wright that he pulled the gun as Mollett ran

away. Wright testified that Fields altered the decorations and headlights on his truck

after the murder. Wright did not notify the police of the murder or Fields’s confession in

August 2013.

       {¶ 21} Frey testified that he returned the gun to Fields a couple of days after the

murder. Kevin Simpson testified that Fields later traded the 9mm gun as part of the

purchase of a motorcycle.

                                 D. Police Investigation

       {¶ 22} Initially, the police did not connect the shooting at the Hoefers’ residence on

August 2 with the murder of Schuyler Mollett on August 8.

       {¶ 23} The police were contacted immediately after the shooting on August 8. At

9:47 p.m., the police received multiple reports of a shooting and spoke with numerous

witnesses. Jerry Payton, Jr., who lives on Stanton, testified that he was returning home

from the grocery store, when he heard four or five gunshots beside the church at Stanton

and Limestone. Payton saw a “dark figure” firing a gun at a 45 degree angle. Payton

called 911, and “right after he called,” he saw a pickup truck come out of the alley and

turn onto Stanton.

       {¶ 24} Kelly Hileman testified that she heard six or seven gunshots while in her
                                                                                         -8-


bedroom, which was in the back of the second floor of her house on Madison Avenue;

the rear of the home faced the alley along the church parking lot. Hileman went to the

window and saw a man on the ground. At the same time, she saw someone running in

the street with his shirt over his head. Hileman went downstairs to her mother and sister,

and went to the back door. At that time, she saw a “revamped” dark blue or black truck

go down the alley toward Stanton.

       {¶ 25} Tiffany Ogle, who lived with Mollett on Stanton, testified that their backyard

faced the alley and church parking lot. On August 8, she and Mollett were watching a

movie, when she fell asleep sometime after 8:55 p.m. Ogle remembered that Mollett

briefly woke her and said he was going out. When Ogle awoke later, she walked toward

the bathroom. Ogle passed her back door on the way to the bathroom and saw police

lights. Ogle looked through the window blinds and saw yellow police tape. When she

opened the door, she saw Mollett on the ground.

       {¶ 26} Amber Brown testified that she lived downstairs from Ogle. On August 8,

Brown was looking out the back window, waiting for a friend, when she saw a dark truck

with bright orange and red pinstripes and blue headlights coming from Mason Street

through the alley.   Brown walked away from the window and heard four gunshots

followed by two gunshots. Brown went back to the window and saw taillights heading

toward Madison Avenue.

       {¶ 27} Britney Sloat, who lived at Stanton Avenue and Olive Street, was walking

to her car on August 8 when she saw a “frantic” man running without a shirt on. She

described the man as 5’6” or 5’7” and slim; Sloat only saw the right side of the man’s face.

Sloat testified that the man ran across Olive Street to a field where a house had been torn
                                                                                          -9-


down.    Sloat was provided two photo arrays, one in August 2013 and another in

November 2015; Sloat selected an individual each time, but testified that each

identification was a “guess.” Fields’s photo was not included in the first photo array, and

it is not clear from the record if his photo was included in the second. Regardless, neither

individual that Sloat selected was Fields.

        {¶ 28} Numerous police officers responded to the scene of Mollett’s shooting and

secured it.   Mollett was deceased when the police arrived; Dr. Robert Shott of the

Montgomery County Coroner’s Office testified that Mollett had been shot six times,

several of which entered his back, and that Mollett died from the multiple gunshot wounds.

Springfield Police Officer Jeff Steinmetz collected five spent 9mm bullet casings from the

scene. Analyses by Heather Williams and Joshua Barr of BCI later determined that the

cartridges found by Officer Steinmetz were all fired by the same weapon. The following

day, Mollett’s mother found an additional bullet casing near where her son was shot; that

casing was also found to have been fired from the same gun.

        {¶ 29} A K-9 unit from the Clark County Sheriff’s Office attempted to track the

suspected shooter. The police canine tracked the suspect eastward on Stanton for

several blocks (past the intersection with Olive), but lost the scent in a park.

        {¶ 30} The police investigation faltered. Wright testified that, while intoxicated,

she told a friend about the murder sometime around December 2014. In November

2015, Katelyn Dillon, a friend of Mollett, posted a status on Facebook that said “RIP

Schuyler. I wish you had justice for you.” Dillon received a response to that post, which

prompted her to send a threatening Facebook message to Wright.

        {¶ 31} Wright testified that after receiving the threatening message from Dillon, she
                                                                                     -10-


told her grandmother about the shooting, which led to Wright’s talking about the murder

with the prosecutor’s office in Washington County, Ohio, where Wright was then-residing.

On November 6, 2015, Detective Ronald Jordan of the Springfield Police Department

(who had taken over responsibility for the cold case) travelled to Washington County to

speak to Wright. Wright subsequently entered into a non-prosecution agreement with

the Clark County Prosecutor’s Office, and she again spoke with Detective Jordan about

the murder.

      {¶ 32} On November 17, 2015, at Detective Jordan’s request, Wright made a

recorded telephone call to Fields.      Fields subsequently sent Wright several text

messages that stated he was “responsible for how you feel and what you feel, and it’s my

duty to make it go away.” On November 20, 2015, Wright made a second phone call to

Fields. Fields did not confess the murder in either telephone call.

      {¶ 33} Detective Jordan also began to look into the shooting at the Hoefers’

residence and the fights at Forest Lake, Wal-Mart, and on Light Street. He asked BCI to

compare bullets and cartridges that had been collected from the Hoefers’ residence and

the scene of Mollett’s murder. Joshua Barr of BCI determined that the bullet cartridges

found at the murder scene and the bullet jacket found at the Hoefers’ home were fired

from the same gun.

      {¶ 34} On December 2, 2015, Fields was arrested in Xenia. The officers found a

shotgun and an assault rifle at his home, but no 9mm handgun. At the time of his arrest,

Fields drove a blue GMC Sonoma pickup; the truck did not have striping down the sides.

      {¶ 35} Detective Jordan and Officer Steinmetz went to the farm where Fields and

his friends liked to shoot weapons. They collected several bullet casings, but none of
                                                                                          -11-


those casings matched the weapon that killed Mollett. Jordan tried to locate the seller of

the motorcycle in an effort to track down the murder weapon; Jordan discovered that the

seller had died. Jordan also looked for the murder weapon from police reports of guns

that had “come in off the streets.” Jordan learned of a black and green 9mm Kel Tec

pistol that had been recovered by the police. That weapon was not connected to any

associates of Fields, and ballistic testing revealed that it was not the murder weapon.

                 II. Sufficiency and Manifest Weight of the Evidence

       {¶ 36} Fields’s first and second assignments of error claim that his convictions

were against the manifest weight of the evidence and based on insufficient evidence.

       {¶ 37} A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to sustain the verdict as a

matter of law. State v. Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-525, ¶ 10,

citing State v. Thompkins, 78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997). “The relevant

inquiry is whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus.

       {¶ 38} In contrast, an argument based on the weight of the evidence “challenges

the believability of the evidence and asks which of the competing inferences suggested

by the evidence is more believable or persuasive.”        Wilson at ¶ 12; see Eastley v.

Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 19 (“ ‘manifest weight

of the evidence’ refers to a greater amount of credible evidence and relates to

persuasion”). When evaluating whether a conviction is against the manifest weight of
                                                                                          -12-


the evidence, the appellate court must review the entire record, weigh the evidence and

all reasonable inferences, consider witness credibility, and determine whether, in

resolving conflicts in the evidence, the trier of fact “clearly lost its way and created such

a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.” Thompkins at 387, citing State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d
717 (1st Dist.1983).

       {¶ 39} Because the trier of fact sees and hears the witnesses at trial, we must defer

to the factfinder’s decisions whether, and to what extent, to credit the testimony of

particular witnesses.    State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL
476684 (Aug. 22, 1997). The fact that the evidence is subject to different interpretations

does not render the conviction against the manifest weight of the evidence. Wilson at ¶

14. A judgment of conviction should be reversed as being against the manifest weight

of the evidence only in exceptional circumstances. Martin at 175.

       {¶ 40} On appeal, Fields claims that his convictions for murder, felony murder, and

felonious assault were based on insufficient evidence and against the manifest weight of

the evidence because of discrepancies in the witnesses’ testimony. He emphasizes that

the witnesses on August 8 provided inconsistent testimony regarding the clothing of the

man who was running and the truck that drove away from the church. Fields also notes

that the police dog lost the man’s scent in a park (near tire tracks), but Wright’s and Frey’s

testimony indicated that Fields had run home. Fields argues that the only evidence

connecting Fields to the murder was Wright’s testimony, and Wright admitted during her

testimony that she was a liar.       Fields states that there was no physical evidence

connecting him to the murder, and the police failed to follow-up on several leads.
                                                                                          -13-


       {¶ 41} Upon review of the evidence as a whole, Fields’s convictions for murder,

felony murder, and felonious assault were based on sufficient evidence and were not

against the manifest weight of the evidence. The State presented substantial evidence

regarding Fields’s animosity toward Mollett and the Ratchet Clique prior to the murder.

As for the night of the murder, several witnesses saw a pickup truck in the alleys and man

running eastward from the church shortly after the murder.               There were some

discrepancies in the witnesses’ descriptions, but the witnesses were generally consistent

that the man was not wearing a shirt and that the truck was a dark pickup truck; some

witnesses noticed the truck’s bright headlights and decorations. The testimony was

consistent with Wright and Frey’s testimony, which indicated that Fields had run home

after the murder and that he was not wearing a shirt when he arrived home. Wright also

testified that she had driven Fields’s blue pickup truck in the alleys after the shooting, and

that she sped home after seeing Mollett’s body. Wright’s testimony about the events of

August 8, if believed, expressly connected Fields to the shooting.            And, Wright’s

testimony that Fields had admitted to shooting Mollett as Mollett ran away was consistent

with the deputy coroner’s findings.      The State’s evidence was sufficient to support

Fields’s convictions.

       {¶ 42} In reaching its verdict, the jury was free to believe all, part, or none of the

testimony of each witness and to draw reasonable inferences from the evidence

presented. State v. Baker, 2d Dist. Montgomery No. 25828, 2014-Ohio-3163, ¶ 28. It

was the province of the jury to weigh the evidence and determine whether the State had

proven, beyond a reasonable doubt, whether Fields shot and killed Schuyler Mollett on

August 8, 2013.         The jury heard substantial evidence from which it could have
                                                                                           -14-


reasonably concluded that the State had met its burden. We note that defense counsel

questioned Detective Jordan about the investigation, and the jury heard about the alleged

failure by the police to follow-up on certain leads. Based on the totality of the evidence,

we cannot conclude that the jury lost its way in finding Fields guilty of murder, felony

murder, and felonious assault.

       {¶ 43} Fields next challenges his conviction for tampering with evidence, which

was based on Fields’s concealment of the gun by giving it to Frey. He argues that Frey’s

testimony, upon which the conviction was primarily based, was inconsistent and

unbelievable.

       {¶ 44} R.C. 2921.12(A)(1) provides that “[n]o person, knowing that an official

proceeding or investigation is in progress, or is about to be or likely to be instituted, shall

* * * [a]lter, destroy, conceal, or remove any record, document, or thing, with purpose to

impair its value or availability as evidence in such proceeding or investigation[.]” The

State’s evidence, if believed, established that Fields shot Mollett and ran home after the

murder. Wright testified that, upon arriving home, Fields said that “we had to get out of

town.” Frey testified that Fields changed his clothes and then went outside, where Fields

told Frey to hold onto his (Fields’s) pistol. Frey testified that he put Fields’s gun in his

trunk. Based on the State’s evidence, the jury could have reasonably concluded that

Fields was aware that an investigation would begin into the murder of Schuyler Mollett

and that Fields gave his gun (the murder weapon) to Frey to conceal it from the police.

       {¶ 45} Finally, Fields challenges his conviction for improperly discharging a firearm

at or into a habitation.    Fields emphasizes that the State’s evidence related to the

shooting at the Hoefers’ residence was similar to that related to the shooting of a church
                                                                                          -15-


building (of which he was acquitted), and therefore the jury’s guilty verdict with respect to

the Hoefers’ residence should be overturned.

       {¶ 46} In weighing the evidence, the jury must consider each charge separately.

The State presented evidence that the same gun fired shots at the Hoefers’ residence

and was used to kill Mollett. Although no one saw the person who fired shots at the

Hoefers’ residence, Wright testified that Fields left their residence shortly before the

shooting, and when he returned, Fields indicated that he shot at the Hoefers’ residence

because Wright was “hanging out over there all the time.”            Fields’s conviction for

improperly discharging a firearm at or into a habitation was based on the sufficient

evidence, and the jury did not lose its way in finding him guilty of that offense.

       {¶ 47} Fields’s first and second assignments of error are overruled.

                                  III. Cumulative Errors

       {¶ 48} In his third assignment of error, Fields claims that cumulative errors at trial

deprived him of a fair trial. Fields states, “In the present matter, errors from the inception

of this trial, including hearsay testimony, leading questions, and allowing the State to

present recorded telephone conversations that were not properly authenticated, deprived

the Appellant of a fair trial.”

       {¶ 49} The cumulative error doctrine provides that a conviction may be reversed

“where the cumulative effect of errors in a trial deprives a defendant of the constitutional

right to a fair trial[,] even though each of numerous instances of trial court error does not

individually constitute cause for reversal.” State v. Garner, 74 Ohio St. 3d 49, 64, 656
N.E.2d 623 (1995); see State v. Moody, 2d Dist. Montgomery No. 26926, 2016-Ohio-

8366, ¶ 129. Fields’s first and second assignments of error challenged only the weight
                                                                                 -16-


and sufficiency of the evidence.      His single statement here alluding to multiple

evidentiary errors is not sufficient to raise those additional matters for appeal.

Consequently, Fields has not demonstrated that multiple errors occurred.

      {¶ 50} Fields’s third assignment of error is overruled.

                                    IV. Conclusion

      {¶ 51} The trial court’s judgment will be affirmed.

                                        .............

DONOVAN, J. and WELBAUM, J., concur.

Copies mailed to:

Andrew P. Pickering
Mark Wieczorek
Brian Joslyn
Hon. Douglas M. Rastatter